Title: Indenture, 22 September 1774
From: Madison, James
To: 



[22 September 1774]

This Indenture made the twenty Second day of September in the year of our [Lord] one thousand Seven hundred and Seventy four Between James Madison of the County of Orange and Nelly his wife of the one part and James Madison Junior of the said County of the other part Witnesseth that the said James Madison and Nelly his wife for and in Consideration of the Sum of Thirty pounds Current money of Virginia by the said James Madison Junior to the said James Madison in hand paid before the Sealing and Delivering of these presents the Receipt whereof is hereby Acknowledged have granted bargained and Sold and by these presents do grant bargain and Sell and enfeoff Unto the said James Madison Jr. his heirs and Assigns forever a part of that Tract or parcel of Land known by the name of Black Level Containing two hundred Acres more or less and bounded as followeth Viz Beginning at three small Pines and a Red Oak at the head of a Valley in the patent Line Corner to Burr Harison the North thirty four degrees West one hundred and eighty poles thence North fifty degrees East 180 poles thence South thirty four degrees East to the patent Line thence along the said Line to the beginning To Have and to hold the said two hundred Acres of Land together with all houses woods waters profits hereditaments and Appurtenances whatsoever to the same belonging and the Reversion and Reversions Remainder and Remainders Rents and profits there of and all and Singular other the premises to the said James Madison Junr. his heirs and Assigns forever to the only proper use and behoof of the said James Madison Junr. his heirs and Assigns forever and to no other use or purpose whatsoever and the said James Madison and Nelly his wife for themselves their heirs Executors and Administrators do Covenant grant and agree to and with the said James Madison Junr. his heirs and Assigns forever that he the said James Madison at the time of Sealing and Delivering these presents is seized and possessed of an indefesable Estate of inheritance in Feesimple in the said two hundred Acres of Land and premises and that full power and Lawful authority to Convey the same in as full and ample manner as the same is hereby Conveyed and the said James Madison Junr. his heirs and Assigns shall and may at all times hereafter peacibly hold and enjoy all and Singular the said parcel of Land and premises with the Apurtenances without lett or Molestation from the said James Madison and Nelly his wife their heirs or Assigns or any other persons whatsoever and the said two hundred Acres of Land with the Appurtenances shall forever hereafter remain unto the said James Madison Junr his heirs and Assigns discharged of and from all former and other gifts grants bargains Sales Mortgages rights titles Judgments and Executions Whatsoever and also that the said James Madison and Nelly his wife and their heirs the said Land and premises with the appurtenances unto the said James Madison Junr. his heirs and Assigns against the Claim of all persons whatsoever shall and will warrant and forever defend by these presents In Witness whereof the said James Madison and Nelly his wife have hereunto set their hands and Seals the day and year first above written

Signed Sealed and Delivered}James Madison (L S)
In the presence ofNelly Madison (L S)

Frances Taylor Samuel French Ambrose Madison
Memorandom that quiet and peacible possession and seisen of the within mentioned Lands and premises was had and taken by the within named James Madison Junr. of and from the within named James Madison on the day and year within written according to the form and effect of the within written Deed
James Madison
At a Court held for Orange County on Thursday the 23d of Novr. 1775 This Indenture with Memorandum of Livery and Seisen Endorsed thereon from James Madison Gent. to James Madison Junr. was Acknowledged by the said James Madison Senior and Ordered to be Recorded
Test

James Taylor Clk Cur
